Citation Nr: 0011719	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  94-45 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative discogenic and osteoarthritic changes at L5- S1, 
with radiculopathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from November 1958 to 
April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran has appealed for 
favorable resolution.

In May 1997, the Board remanded the case to the RO for 
additional development.  Specifically requested was a VA 
examination to determine the severity of the low back 
disability.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  In this case, there is a VA duty to assist the 
veteran in the development of his claim.

In May 1997, the Board remanded the case to the RO for 
orthopedic examination of the veteran's low back disability 
and consideration of the tenets of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claims file reflects that in July 1997 
the veteran reported to the Washington VA Medical Center 
(VAMC) for his examination.  An X-ray report is of record; 
however, the VA medical examiner's report itself is not of 
record.  The claims file indicates that the report might have 
been lost.  If the report is not available, that fact must be 
clearly noted.

The veteran's claims file indicates that he did not respond 
to a June 1997 request for information concerning private 
medical care, nor did he report for VA examination in 
September 1999.  The Board cannot determine from the claims 
file whether the veteran was notified of the scheduled 
examination.  

In March 2000, the veteran's representative reported that the 
veteran was contacted by telephone and indicated willingness 
to report for any scheduled examination.  The Board therefore 
requests that the veteran be offered another VA examination 
to determine the severity of his low back disability.  Please 
refer to the May 1997 REMAND for specific instructions 
concerning this examination.  The veteran should be advised 
of the consequences for failing to report for a scheduled 
examination.  See 38 C.F.R. § 3.655.  

The May 1997 remand also requests that the RO consider the 
issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).  No 
action has been taken on this issue.  When the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board requests that the RO 
consider the TDIU issue under 38 C.F.R. § 4.16 as well as an 
extraschedular rating under 38 C.F.R. § 3.321(b).  

For the above mentioned reasons, this case is REMANDED to the 
RO for the following action:

1.  The RO should attempt to obtain the 
names and addresses of any private 
medical care providers who treated the 
veteran for his low back disability since 
July 1997.  After securing the necessary 
release, the RO should obtain these 
records.  If such records are not 
available for any reasons, the RO should 
clearly document that fact in the claims 
file.

2.  The RO should attempt to obtain the 
July 1997 VA examination report.  If the 
report is not available, that fact should 
be clearly noted in the claims file.  

3.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
evaluation of his service-connected back 
disability and advised of the 
consequences for failing to report for a 
scheduled examination.  The claims file 
and a copy of this remand must be made 
available to the examiner for review in 
connection with this examination.  The 
examiner is asked to annotate in the 
examination report that he or she has 
reviewed the claims file.  Please refer 
to the May 1997 REMAND action paragraphs 
for examination instructions.  All 
examination findings along with complete 
rational of opinions and conclusions 
should be set forth in a type written 
report.  If the veteran fails to report 
for the examination, the date of notice 
and the address to which it was sent 
should be documented.

4.  Based on the information obtained, 
the RO should undertake any additional 
development suggested by the examiner's 
findings and opinions, or lack thereof.  
Thereafter, the RO should re-adjudicate 
the claim of entitlement to an increased 
rating for discogenic and osteoarthritic 
changes, L5-S1, with radiculopathy on the 
basis of all relevant evidence of record, 
and in light of all applicable statutes, 
regulations, and case law.  Following 
that determination, the RO is asked to 
consider a total disability rating under 
38 C.F.R. § 4.16 as well as an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b).  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


